Exhibit 10.1

 

EXECUTION VERSION

 

WARRANT PURCHASE AGREEMENT

 

THIS WARRANT PURCHASE AGREEMENT (this “Agreement”), dated as of January 28, 2013
(the “Signing Date”), by and among General Growth Properties, Inc., a Delaware
corporation (“GGP”), General Growth Properties Limited Partnership, a Delaware
limited partnership (“GGPLP” or the “Purchaser”), and Fairholme Funds, Inc., a
Maryland corporation, on behalf of each of The Fairholme Fund (“FAIRX”) and The
Fairholme Focused Income Fund (“FOCIX”)(each, a “Seller” and collectively, the
“Sellers”).

 

RECITALS

 

WHEREAS, GGP was organized in July 2010 and is a self-administered and
self-managed real estate investment trust;

 

WHEREAS, GGP and American Stock Transfer & Trust Company, LLC, a New York
limited liability company, are party to the Warrant Agreement, dated November 9,
2010 (the “Warrant Agreement”);

 

WHEREAS, pursuant to the Warrant Agreement GGP issued 120,000,000 warrants (the
“Warrants”), each warrant entitling the holder thereof to purchase one share of
common stock of GGP, par value $0.01, terms of the Warrants to be adjusted as
set forth in the Warrant Agreement (each, a “Share”);

 

WHEREAS, each Seller is a series of Fairholme Funds, Inc., a Maryland
corporation;

 

WHEREAS, FAIRX holds 40,634,357 Warrants (the “FAIRX Warrants”), and FOCIX holds
437,072 Warrants (the “FOCIX Warrants” and, together with the FAIRX Warrants,
collectively, the “Seller Warrants”);

 

WHEREAS, each Seller desires to sell, and Purchaser desires to purchase, all of
the Seller Warrants on the terms and subject to the conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

 

ARTICLE I

 

CERTAIN DEFINITIONS AND CONSTRUCTION

 

Section 1.1                                    Certain Definitions.  As used in
this Agreement, the following terms have the meanings set forth below:

 

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person.  For the
purposes of this

 

--------------------------------------------------------------------------------


 

definition, “control” means the possession, directly or indirectly, of the power
to direct the management and policies of a Person whether through the ownership
of voting securities, Contract or otherwise

 

“Business Day” means any day, other than a Saturday or Sunday, on which
commercial banks are not required or authorized to close in Chicago, Illinois.

 

“Contract” means any agreement, obligation, contract, license, understanding,
commitment, indenture or instrument, whether written or oral.

 

“Encumbrance” means any lien, pledge, charge, encumbrance, security interest,
option, mortgage, easement, restriction (including restrictive covenants or deed
restrictions in connection with environmental or remedial obligations), lease,
sublease, right of way, right of refusal or offer, claim, restriction on
transfer, restriction on voting or other similar restriction, including any
voting agreement or proxy.

 

“Governmental Entity” means any federal, state, local or foreign government or
any court, administrative body, agency or commission or other governmental or
quasi-governmental entity, authority or instrumentality, domestic or foreign,
with competent jurisdiction.

 

“Law” means any law, statute, ordinance, rule, regulation, directive, code or
Order enacted, issued, promulgated, enforced or entered by any Governmental
Entity.

 

“Person” means an individual, a corporation, a general or limited partnership,
an association, a limited liability company, a Governmental Entity, a trust or
other entity or organization.

 

“Proceeding” means any suit, action, proceeding, arbitration, mediation, audit,
hearing, inquiry or, to the knowledge of the Person in question, investigation
(in each case, whether civil, criminal, administrative, investigative, formal or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Entity.

 

Section 1.2                                    Additional Definitions.

 

Agreement

 

Preamble

Bankruptcy and Equity Limitation

 

Section 3.1(c)

Chosen Courts

 

Section 6.5

Closing

 

Section 2.2

Closing Date

 

Section 2.2

Company

 

3.1(a)

Company Board

 

Recitals

FAIRX Warrants

 

Recitals

FOCIX Warrants

 

Recitals

GGP

 

Preamble

GGP Parties

 

Section 3.1(j)(ii)

Order

 

Section 5.1(a)

Purchase Price

 

Section 2.1

Purchaser

 

Preamble

 

2

--------------------------------------------------------------------------------


 

Seller

 

Preamble

Seller Warrants

 

Recitals

Share

 

Recitals

Signing Date

 

Preamble

Transaction

 

Section 2.1

Warrant Agreement

 

Recitals

Warrants

 

Recitals

 

Section 1.3                                    Headings.  The headings in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

 

Section 1.4                                    Construction.  Unless the context
otherwise requires, as used in this Agreement: (i) “or” is not exclusive;
(ii) “including” and its variants mean “including, without limitation” and its
variants; (iii) words defined in the singular have the parallel meaning in the
plural and vice versa; (iv) references to “written” or “in writing” include in
visual electronic form; (v) words of one gender shall be construed to apply to
each gender; (vi) the term “Section” refers to the specified Section of this
Agreement; (vii) the terms “Dollars” and “$” mean United States Dollars; and
(viii) the word “extent” in the phrase “to the extent” shall mean the degree to
which a subject or other thing extends and such phrase shall not mean simply
“if”.

 

Section 1.5                                    Joint Drafting.  The parties
hereto have been represented by counsel in the negotiations and preparation of
this Agreement; therefore, this Agreement will be deemed to be drafted by each
of the parties hereto, and no rule of construction will be invoked respecting
the authorship of this Agreement.

 

ARTICLE II

 

THE TRANSACTION; THE CLOSING

 

Section 2.1                                    The Transaction.  On the terms
and subject to the conditions set forth herein, each Seller agrees to sell, and
the Purchaser agrees to purchase, for an aggregate cash purchase price of
$564,506,255 (the “Purchase Price”) all of the FAIRX Warrants and FOCIX Warrants
(the “Transaction”), which Purchase Price shall be allocated among the Sellers
in the manner contemplated by Schedule 2.1.

 

Section 2.2                                    The Closing.  Unless otherwise
mutually agreed in writing among the Purchaser and the Sellers, the closing of
the Transaction (the “Closing”) shall take place at the offices of the
Purchaser, 110 North Wacker Drive, Chicago, Illinois, or at such other place or
through such other means as the parties may agree, on the second Business Day
following the date hereof, subject to the continued satisfaction of Section 5.1
hereof (the “Closing Date”).

 

Section 2.3                                    Deliveries by the Purchaser.  At
the Closing, the Purchaser shall deliver, or cause to be delivered, to the
applicable Seller, that portion of the Purchase Price applicable to such Seller
in immediately available funds by wire transfer to one or more bank accounts
designated by such Seller.

 

3

--------------------------------------------------------------------------------


 

Section 2.4                                    Deliveries by each Seller.  At or
prior to the Closing, each Seller (severally and not jointly) shall deliver, or
cause to be delivered, to the Purchaser warrant certificates representing all of
such Seller’s Warrants, accompanied by an assignment substantially in the form
set forth in Exhibit B of the Warrant Agreement, duly endorsed and with the
required signature guarantee in proper form for transfer to the Purchaser, with
appropriate transfer stamps, if any, affixed.  In addition, on the Closing Date
either (x) each Seller (severally and not jointly) shall deliver a certificate
of non-foreign status, dated as of the Closing Date, that complies with
Section 1445 of the Code, executed by such Seller, or (y) to the extent that a
Seller does not deliver a certificate pursuant to clause (x), the Purchaser may
withhold amounts from the portion of the Purchase Price applicable to such
Seller to the extent required pursuant to Sections 897 and 1445 of the Code.  In
addition, each Seller shall provide an executed counterpart to the Letter of
Indemnification Supplemental to a Medallion Signature Guarantee attached hereto
as Exhibit A.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.1                                    Representations and Warranties of
each Seller.  Each Seller (severally and not jointly) represents and warrants to
the Purchaser:

 

(a)                                 Organization.  Such Seller is a series of
Fairholme Funds, Inc. (the “Company”), which Company (i) is duly organized and
is validly existing and in good standing under the Laws of its jurisdiction of
organization, (ii) has been duly qualified as a foreign corporation or other
form of entity for the transaction of business, and (iii) where applicable, is
in good standing under the Laws of each other jurisdiction in which it operates
so as to require such qualification, except where the failure to be so qualified
or in good standing would not, individually or in the aggregate, have or be
reasonably expected to materially delay or prevent the consummation of the
Transaction.

 

(b)                                 Power and Authority.  Such Seller has the
requisite power and authority to enter into, execute and deliver this Agreement
and to perform its obligations hereunder and has taken all necessary action
required for the due authorization, execution, delivery and performance by it of
this Agreement.

 

(c)                                  Execution and Delivery.  This Agreement has
been duly and validly executed and delivered by such Seller and constitutes its
valid and binding obligation, enforceable against such Seller in accordance with
its terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or similar Laws relating to or affecting
generally the enforcement of creditors’ interests and (ii) the availability of
equitable remedies (whether in a Proceeding in equity or at Law) (collectively,
the “Bankruptcy and Equity Limitation”).

 

(d)                                 Ownership of Warrants.  Schedule 3.1(d) sets
forth a complete and correct schedule of the record and beneficial ownership of
such Seller’s Seller Warrants as of the date of this Agreement.  Such Seller
holds and has good and valid title to such Seller’s Seller Warrants to be
purchased by the Purchaser from such Seller and the certificates representing
such Seller’s

 

4

--------------------------------------------------------------------------------


 

Seller Warrants, free and clear of all Encumbrances.  Assuming Purchaser (i) has
the requisite power and authority to be the lawful owner of such Seller’s Seller
Warrants and (ii) is not subject to any Encumbrance or Contract prior to the
Closing that would restrict or prohibit such Purchaser from taking good and
valid title to such Seller’s Seller Warrants free and clear of all Encumbrances,
upon delivery to such Purchaser at the Closing of certificates representing such
Seller’s Seller Warrants, duly endorsed by the applicable Seller for transfer to
Purchaser, and upon Purchaser’s payment of the Purchase Price payable in respect
of such Seller’s Seller Warrants, good and valid title to such Seller’s Seller
Warrants will pass to Purchaser, free and clear of all Encumbrances.

 

(e)                                  No Conflict.  The execution and delivery of
this Agreement and the performance by such Seller of its obligations hereunder
and compliance by such Seller with all of the provisions hereof and the
consummation of the Transaction (i) shall not conflict with, or result in a
breach or violation of, any of the terms or provisions of, or constitute a
default under, or result in the acceleration of, or the creation of any
Encumbrance under, or give rise to any termination right under, any material
Contract to which such Seller is a party, (ii) shall not result in any violation
or breach of any provisions of the organizational documents of Company and
(iii) shall not conflict with or result in any violation of, or any termination
or material impairment of any rights under, any statute or any license,
authorization, Order, rule or regulation of any Governmental Entity having
jurisdiction over such Seller or any of such Seller’s properties or assets,
except with respect to each of (i), (ii) and (iii), such conflicts, violations
or defaults as would not be reasonably expected to have a material adverse
effect on the ability of Seller to consummate the Transaction.

 

(f)                                   Contracts.  There is no existing option,
warrant, call, right or Contract of any character to which such Seller is a
party requiring, and there are no securities outstanding which upon conversion
or exchange would require, the sale or transfer of (or the making of an offer to
sell or transfer of) such Seller’s Seller Warrants.  Such Seller is not a party
to any Contract with respect to the voting, redemption, sale, transfer or other
disposition of such Seller’s Seller Warrants, except for this Agreement.

 

(g)                                  Consents and Approvals.  No consent,
approval, Order, authorization, registration or qualification of or with any
Governmental Entity having jurisdiction over such Seller is required in
connection with the execution and delivery by such Seller of this Agreement or
the consummation of the Transaction, except such consents, approvals, Orders,
authorizations, registration or qualification as would not reasonably be
expected to materially and adversely affect the ability of such Seller to
perform its obligations under this Agreement.

 

(h)                                 Legal Proceedings.  As of the Signing Date,
there are no legal, governmental or regulatory Proceedings pending or, to the
knowledge of such Seller, threatened against such Seller which, individually or
in the aggregate, if determined adversely to such Seller, would materially and
adversely affect the ability of such Seller to perform its obligations under
this Agreement.

 

(i)                                     No Broker’s Fees.  Such Seller is not
party to any Contract, agreement or understanding with any Person that would
give rise to a valid claim against Purchaser for an

 

5

--------------------------------------------------------------------------------


 

investment banking fee, commission, finder’s fee or like payment in connection
with the Transaction.

 

(j)                                    Sophistication of the Sellers.

 

(i)                                     Such Seller has such knowledge,
sophistication and experience in financial and business matters that Seller is
capable of evaluating the merits and risks of entering into this Agreement and
consummating the Transaction.

 

(ii)                                  Such Seller has relied solely on its own
independent investigation in valuing such Seller’s Seller Warrants and
determining to proceed with the Transaction.  Such Seller has not relied on any
assertions made by GGP, GGPLP, any of their Affiliates, or any Person
representing or acting on behalf of GGP, GGPLP or any of their Affiliates
(collectively, the “GGP Parties”) regarding GGP, GGLP, such Seller’s Seller
Warrants or the valuation thereof.  Such Seller understands the disadvantage to
which it is subject on account of the disparity of information as between such
Seller and the GGP Parties.

 

(iii)                               Such Seller has or has access to all
information that it believes to be necessary, sufficient or appropriate in
connection with the Transaction.  Such Seller has previously undertaken such
independent investigation of the GGP Parties as in its judgment is appropriate
to make an informed decision with respect to the Transaction, and such Seller
has made its own decision to consummate the Transaction based on its own
independent review and consultations with such investment, legal, tax,
accounting and other advisers as it has deemed necessary and without reliance on
any express or implied representation or warranty of any of the GGP Parties.

 

(iv)                              Such Seller understands that GGP is issuing
its fourth quarter 2012 earnings release on February 4, 2013, and the GGP
Parties have and may come into possession of material non-public information
with respect to GGP not known to such Seller.  Such Seller acknowledges that any
such material non-public information not known to such Seller may impact the
value of GGP and such Seller’s Seller Warrants or may otherwise be material to
such Seller’s decision to enter into this Agreement.  Such Seller acknowledges
that it is proceeding with the sale of such Seller’s Seller Warrants to
Purchaser knowingly and voluntarily, without access to or the benefit of such
information.   Such Seller hereby waives any right to rescind or invalidate the
sale of such Seller’s Seller Warrants to Purchaser or to seek any damages or
remuneration from Purchaser based on Purchaser’s possession of any information
regarding GGP or the lack of possession of any information regarding GGP by such
Seller.

 

(v)                                 Such Seller understands and acknowledges
that, except as otherwise set forth in Section 3.2, the GGP Parties make no
representation or warranty to it, express or implied, with respect to GGP, the
applicable Seller Warrants, the Transaction or the accuracy, completeness or
adequacy of any publicly available information regarding GGP or its Affiliates,
nor shall any of the GGP Parties be liable for any loss or damages of any kind
resulting from the use of any information (other than the representations and
warranties set forth in Section 3.2) supplied to such Seller.

 

6

--------------------------------------------------------------------------------


 

(vi)                              Such Seller hereby expressly releases the GGP
Parties and their respective officers, employees, agents and controlling persons
from any and all liabilities arising from or in connection with the disclosure
of any information in connection with the Transactions (including, without
limitation, with respect to the accuracy of information or the failure to
disclose information), and such Seller hereby agrees to make no claim (and it
hereby waives and releases all claims that it may otherwise have) against the
GGP Parties and their respective officers, employees, agents and controlling
persons from or in connection with the disclosure of any information in
connection with the Transactions (including, without limitation, with respect to
the accuracy of information or the failure to disclose information), whether
arising before, in connection with or after the date of this Agreement.  Seller
hereby agrees that the release and waiver contained in this paragraph is
unconditional and irrevocable.

 

(vii)                           Such Seller acknowledges that GGP is relying on
the representations and agreements set forth in Section 3.1 in engaging in the
Transaction, and would not engage in the Transaction in the absence of such
representations and agreements.

 

(k)                                 No Other Representations or Warranties. 
Except for the representations and warranties made by such Seller in this
Section 3.1, neither such Seller nor any other Person on behalf of such Seller
makes any representation or warranty with respect to such Seller or any of its
respective assets, liabilities, condition (financial or otherwise) or prospects.

 

(l)                                     Acknowledgement.  Such Seller
acknowledges that (i) neither Purchaser nor any Person on behalf of Purchaser is
making any representations or warranties whatsoever, express or implied, beyond
those expressly made by Purchaser in Section 3.2 and (ii) such Seller has not
been induced by, or relied upon, any representations, warranties or statements
(written or oral), whether express or implied, made by any Person, that are not
expressly set forth in Section 3.2.

 

Section 3.2                                    Representations and Warranties of
the Purchaser.  Purchaser represents and warrants to each Seller:

 

(a)                                 Organization.  Purchaser is duly organized
and is validly existing and in good standing under the Laws of its jurisdiction
of organization.  Purchaser has been duly qualified as a foreign corporation or
other form of entity for the transaction of business and, where applicable, is
in good standing under the Laws of each other jurisdiction in which it operates
so as to require such qualification, except where the failure to be so qualified
or in good standing would not, individually or in the aggregate, have or be
reasonably expected to materially delay or prevent the consummation of the
Transaction.

 

(b)                                 Power and Authority.  Purchaser has the
requisite power and authority to enter into, execute and deliver this Agreement
and to perform its obligations hereunder and has taken all necessary action
required for the due authorization, execution, delivery and performance by it of
this Agreement.

 

7

--------------------------------------------------------------------------------


 

(c)                                  Execution and Delivery.  This Agreement has
been duly and validly executed and delivered by Purchaser and constitutes its
valid and binding obligation, enforceable against Purchaser in accordance with
its terms, subject to the Bankruptcy and Equity Limitation.

 

(d)                                 No Conflict.  The execution and delivery of
this Agreement and the performance by Purchaser of its obligations hereunder and
compliance by Purchaser with all of the provisions hereof and the consummation
of the Transaction (i) shall not conflict with, or result in a breach or
violation of, any of the terms or provisions of, or constitute a default under,
or result in the acceleration of, or the creation of any Encumbrance under, or
give rise to any termination right under, any material contract to which
Purchaser is a party, (ii) shall not result in any violation or breach of any
provisions of the organizational documents of Purchaser and (iii) shall not
conflict with or result in any violation of, or any termination or material
impairment of any rights under, any statute or any license, authorization,
Order, rule or regulation of any Governmental Entity having jurisdiction over
Purchaser or Purchaser’s properties or assets, except with respect to each of
(i), (ii) and (iii), such conflicts, violations or defaults as would not be
reasonably expected to have a material adverse effect on the ability of the
Purchaser to consummate the Transaction.

 

(e)                                  Consents and Approvals.  No consent,
approval, order, authorization, registration or qualification of or with any
Governmental Entity having jurisdiction over the Purchaser is required in
connection with the execution and delivery by the Purchaser of this Agreement or
the consummation of the Transaction, except such consents, approvals, orders,
authorizations, registration or qualification as would not reasonably be
expected to materially and adversely affect the ability of the Purchaser to
perform its obligations under this Agreement.

 

(f)                                   Legal Proceedings.  As of the Signing
Date, there are no legal, governmental or regulatory Proceedings pending or, to
the knowledge of the Purchaser, threatened against the Purchaser which,
individually or in the aggregate, if determined adversely to the Purchaser,
would materially and adversely affect the ability of the Purchaser to perform
its obligations under this Agreement.

 

(g)                                  No Broker’s Fees.  No Purchaser is party to
any contract, agreement or understanding with any Person that would give rise to
a valid claim against any Seller or such Seller’s affiliates for an investment
banking fee, commission, finder’s fee or like payment in connection with the
Transaction.

 

(h)                                 No Other Representations or Warranties. 
Except for the representations and warranties made by Purchaser in this
Section 3.2, neither Purchaser nor any other Person on behalf of Purchaser makes
any representation or warranty with respect to Purchaser or its assets,
liabilities, condition (financial or otherwise) or prospects.

 

(i)                                     Acknowledgement.  Purchaser acknowledges
that (i) neither the Company, any of the Sellers nor any Person on behalf of the
Company or the Sellers is making any representations or warranties whatsoever,
express or implied, beyond those expressly given by the Seller in Section 3.1 of
this Agreement and (ii) Purchaser has not been induced by, or relied upon, any
representations, warranties or statements (written or oral), whether express or
implied, made by any Person, that are not expressly set forth in Section 3.1 of
this Agreement.

 

8

--------------------------------------------------------------------------------


 

ARTICLE IV

 

COVENANTS

 

Section 4.1                                    Further Assurances.  The parties
agree to use commercially reasonable efforts to execute and deliver, or cause to
be executed and delivered, such further instruments or documents or take such
other action as may be reasonably necessary (or as reasonably requested by
another party) to consummate the Transaction.

 

ARTICLE V

 

CONDITIONS TO CLOSING

 

Section 5.1                                    Conditions to Each Party’s
Obligation to Consummate the Transaction.  The respective obligation of each
party hereto to consummate the Transaction is subject to the satisfaction or
waiver of the following condition:

 

(a)                                 No Injunction.  No judgment, injunction,
decree or other legal restraint (each, an “Order”) prohibiting the consummation
of the Transaction shall have been issued by any Governmental Entity and be
continuing in effect, there shall be no pending Proceeding commenced by a
Governmental Entity seeking an Order that would prohibit the Transaction, and
the consummation of the Transaction shall not have been prohibited or rendered
illegal under any applicable Law.

 

Section 5.2                                    Conditions to each Seller’s
Obligation to Consummate the Transaction.  The respective obligations of each
Seller to consummate the Transaction are subject to the satisfaction or waiver
of each of the following conditions:

 

(a)                                 Representations and Warranties.  The
representations and warranties of the Purchaser set forth in Section 3.2 shall
be true and correct in all material respects as of the Signing Date and as of
the Closing Date as if made on and as of the Closing Date (except to the extent
that any such representation and warranty expressly speaks as of an earlier
date, in which case such representation and warranty shall be true and correct
as of such earlier date).

 

(b)                                 Covenants.  Each of the covenants and
agreements of the Purchaser contained in this Agreement that are to be performed
at or prior to the Closing shall have been duly performed in all material
respects.

 

Section 5.3                                    Conditions to the Purchaser’s
Obligation to Consummate the Transaction.  The respective obligation of the
Purchaser to consummate the Transaction is subject to the satisfaction or waiver
of each of the following conditions:

 

(a)                                 Representations and Warranties.  The
representations and warranties of each Seller set forth in Section 3.1 shall be
true and correct in all material respects as of the Signing Date and as of the
Closing Date as if made on and as of the Closing Date (except to the extent that
any such representation and warranty expressly speaks as of an earlier date, in
which case such representation and warranty shall be true and correct as of such
earlier date).

 

9

--------------------------------------------------------------------------------


 

(b)                                 Covenants.  Each of the covenants and
agreements of each Seller contained in this Agreement that are to be performed
at or prior to the Closing shall have been duly performed in all material
respects.

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1                                    Notices.  All notices and other
communications in connection with this Agreement shall be in writing and shall
be considered given if given in the manner, and be deemed given at times, as
follows:  (x) on the date delivered, if personally delivered; (y) on the day of
transmission if sent via facsimile transmission to the facsimile number given
below, and telephonic confirmation of receipt is obtained promptly after
completion of transmission; or (z) on the next Business Day after being sent by
recognized overnight mail service specifying next business day delivery, in each
case with delivery charges pre-paid and addressed to the following addresses:

 

(a)                                 If to a Seller, to:

 

c/o Fairholme Capital Management, LLC

4400 Biscayne Boulevard, 9th Floor

Miami, Florida 33137

Attention: President

Facsimile: (305) 358-3000

 

with a copy (which shall not constitute notice) to:

 

Paul M. Miller

Seward & Kissel LLP

901 K Street, NW, Suite 800

Washington, DC 20001

 

(b)                                 If to Purchaser to:

 

c/o General Growth Properties Limited Partnership
110 North Wacker Drive
Chicago, Illinois 60606
U.S.A
Attention: Marvin J. Levine

Facsimile: (312) 960-5993

 

Section 6.2                                    Assignment; Third Party
Beneficiaries.  Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned by any party without the prior
written consent of each other party. Notwithstanding the previous sentence, this
Agreement, or Purchaser’s rights, interests or obligations hereunder (including,
without limitation, the right to receive any of a Seller’s Seller Warrants
pursuant to this Agreement), may

 

10

--------------------------------------------------------------------------------


 

be assigned or transferred, in whole or in part, by Purchaser to one or more of
its Affiliates; provided that no such assignment shall release Purchaser from
its obligations hereunder to be performed by Purchaser on or prior to the
Closing Date. This Agreement (including the documents and instruments referred
to in this Agreement) is not intended to and does not confer upon any person
other than the parties hereto any rights or remedies under this Agreement.

 

Section 6.3                                    Survival.  The parties agree that
all of the representations and warranties contained in Section 3.1 and
Section 3.2 shall survive the Closing.

 

Section 6.4                                    Prior Negotiations; Entire
Agreement.  This Agreement (including the exhibits hereto and the documents and
instruments referred to in this Agreement) constitutes the entire agreement of
the parties and supersedes all prior agreements, arrangements or understandings,
whether written or oral, between the parties with respect to the subject matter
of this Agreement.

 

Section 6.5                                    Governing Law.  THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.  Each party hereto
agrees that it shall bring any Proceeding in respect of any claim arising out of
or related to this Agreement or the Transaction exclusively in the courts of the
State of New York and the Federal courts of the United States, in each case,
located in the County of New York (the “Chosen Courts”).  Solely in connection
with claims arising under this Agreement or the Transaction, each party hereto
(i) irrevocably submits to the exclusive jurisdiction of the Chosen Courts,
(ii) waives any objection to laying venue in any such Proceeding in the Chosen
Courts, (iii) waives any objection that the Chosen Courts are an inconvenient
forum or do not have jurisdiction over any party hereto and (iv) agrees that
service of process upon such party in any such Proceeding shall be effective if
notice is given in accordance with Section 6.1 of this Agreement.  EACH PARTY
HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTION.

 

Section 6.6                                    Counterparts.  This Agreement may
be executed in any number of counterparts, all of which shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each of the parties and delivered to the other party (including via
facsimile or other electronic transmission), it being understood that each party
need not sign the same counterpart.

 

Section 6.7                                    Expenses.  Each party shall bear
its own expenses incurred or to be incurred in connection with the negotiation
and execution of this Agreement and each other agreement, document and
instrument contemplated by this Agreement and the consummation of the
Transaction.

 

Section 6.8                                    Waivers and Amendments.  This
Agreement may be amended, modified, superseded, cancelled, renewed or extended,
and the terms and conditions of this Agreement may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance.  No delay on the part of any party in exercising any right,
power or privilege pursuant to this Agreement shall operate as a waiver thereof,
nor shall any waiver of

 

11

--------------------------------------------------------------------------------


 

the part of any party of any right, power or privilege pursuant to this
Agreement, nor shall any single or partial exercise of any right, power or
privilege pursuant to this Agreement, preclude any other or further exercise
thereof or the exercise of any other right, power or privilege pursuant to this
Agreement.  The rights and remedies provided pursuant to this Agreement are
cumulative and are not exclusive of any rights or remedies which any party
otherwise may have at Law or in equity.

 

Section 6.9                                    Certain Remedies.

 

(a)                                 Specific Performance.  The parties agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement or of any other agreement between them with respect to the
Transaction were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that, in addition to any other
applicable remedies at Law or equity, the parties shall be entitled to an
injunction or injunctions, without proof of damages, to prevent breaches of this
Agreement or of any other agreement between them with respect to the Transaction
and to enforce specifically the terms and provisions of this Agreement.

 

(b)                                 No Consequential Damages.  To the fullest
extent permitted by applicable Law, the parties shall not assert, and hereby
waive, any claim or any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor, against any other party and its
respective Affiliates, members, members’ affiliates, officers, directors,
partners, trustees, employees, attorneys and agents on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) (whether or not the claim therefor is based on Contract, tort
or duty imposed by any applicable legal requirement) arising out of, in
connection with, or as a result of, this Agreement or of any other agreement
between them with respect to the Transaction.

 

[Signature Page Follows]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.

 

SELLERS:

FAIRHOLME FUNDS, INC.,
on behalf of its series The Fairholme Fund

 

 

 

 

By:

/s/ BRUCE R. BERKOWITZ

 

 

Name: Bruce R. Berkowitz

 

 

Title: President

 

 

 

 

FAIRHOLME FUNDS, INC.,
on behalf of its series The Fairholme Focused Income Fund

 

 

 

 

By:

/s/ BRUCE R. BERKOWITZ

 

 

Name: Bruce R. Berkowitz

 

 

Title: President

 

 

 

 

 

 

PURCHASER:

GENERAL GROWTH PROPERTIES, INC.

 

 

 

 

 

 

 

By:

/s/ MARVIN J. LEVINE

 

 

Name: Marvin J. Levine

 

 

Title: EVP and Chief Legal Officer

 

 

 

 

 

 

 

GENERAL GROWTH PROPERTIES LIMITED PARTNERSHIP

 

By:

GGP, Inc.,
its General Partner

 

 

 

 

By:

/s/ MARVIN J. LEVINE

 

 

Name: Marvin J. Levine

 

 

Title: EVP and Chief Legal Officer

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.1

 

Allocation of Purchase Price

 

To The Fairholme Fund:

 

$

558,498,918.91

 

 

 

 

 

To The Fairholme Focused Income Fund:

 

$

6,007,336.09

 

 

 

 

 

Total:

 

$

564,506,255

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LETTER OF INDEMNIFICATION SUPPLEMENTAL TO A
MEDALLION SIGNATURE GUARANTEE

 

January 28, 2013

 

General Growth Properties, Inc.
110 N. Wacker Dr.,
Chicago, IL 60606

 

To Whom It May Concern:

 

Each undersigned hereby (severally, and not jointly) agrees to indemnify and
hold harmless General Growth Properties, Inc., a Delaware corporation (the
“Company”), its affiliates, successors and assigns from and against any and all
claims, damages, liabilities or losses to which they may be subject as a result
of the failure of the representations of such undersigned herein being correct
in any material respect in connection with the sale by the undersigned, pursuant
to that Warrant Purchase Agreement, dated as of January 28, 2013, of warrants to
acquire, as of the date thereof, [          ] shares of the Company’s common
stock (the “Transaction”).

 

Each undersigned hereby (severally, and not jointly) represents that the
endorsements affixed to the assignment agreements presented with the warrants in
connection with the Transaction are genuine, that each endorser in respect of
the undersigned is the appropriate person to sign and that each such endorser
has the legal capacity to authorize the assignment of the warrants in connection
with the Transaction.

 

Each undersigned hereby (severally, and not jointly) agrees that this letter
agreement shall be binding upon and inure to the benefit of each of such
undersigned’s successors and assigns.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

 

FAIRHOLME FUNDS, INC.,

 

on behalf of its series The Fairholme Fund

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

FAIRHOLME FUNDS, INC.,

 

on behalf of its series The Fairholme Focused Income Fund

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------